Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-7-2006

USA v. Assmus
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2103




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Assmus" (2006). 2006 Decisions. Paper 1289.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1289


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       No: 05-2103

                            UNITED STATES OF AMERICA

                                              v.

                                  WILLIAM ASSMUS,

                                              Appellant

                     On Appeal from the United States District Court
                              for the District of New Jersey
                             D.C. Criminal No. 04-cr-00439
                        District Judge: Hon. Jerome B. Simandle

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    March 27, 2006

                   Before: McKee, Van Antwerpen Circuit Judges and
                               Pollak, District Judge*

                              (Opinion filed: April 7, 2006)



                                         OPINION

McKee, Circuit Judge

       William Assmus appeals the sentence that was imposed after he admitted violating

the conditions of his supervised release. For the reasons that follow, we will affirm.

       Because we write primarily for the parties who are familiar with this case, we need


   *
     The Honorable Louis H. Pollak, Senior District Judge, United States District Court,
sitting by designation.
not set forth the factual or procedural background of this appeal.

       Defense counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738,

744 (1967), informing us that she has reviewed the record and found no nonfrivilous

issues for appeal. Accordingly, she requests permission to withdraw. Our review of the

record confirms counsel’s assessment that there are no nonfrivilous issues for appeal.

       The defendant admitted the violations of the supervised release that form the basis

of his sentence after he was informed of his rights and stated on the record that he was

satisfied with counsel’s representation. Although there was initially some confusion

about the amount of credit defendant was entitled to for time previously spent in state

custody, defense counsel correctly concludes that the court did not have authority to

award that credit. See, 18 U.S.C. § 3585(b); U.S. v. Wilson, 503 U.S.329, 334 (1992).

Moreover, counsel represents that she has attempted to resolve the issue of that credit, and

that the issue “provides no basis for appeal.” Appellant’s brief at 14.

       Since there are no nonfrivilous issues for appeal, the judgment of conviction filed

March 28, 2005 is hereby affirmed, and counsel will be granted leave to withdraw.




                                             2